       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMILIO G. CORTEZ,                                 No. 2:19-cv-01801 CKD (SS)
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability and disability insurance benefits under

20   Title II and Title XVI of the Social Security Act (“Act”). The parties have consented to

21   Magistrate Judge jurisdiction to conduct all proceedings in the case, including the entry of final

22   judgment. For the reasons discussed below, the court will grant plaintiff’s motion for summary

23   judgment and deny the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1958, applied on October 20, 2016 for Disability Insurance Benefits

26   (DIB) and Supplemental Security Income (SSI), alleging disability beginning May 30, 2015.

27   Administrative Transcript (“AT”) 59, 211-219. Plaintiff alleged he was unable to work due to

28   back injury, back pain, diabetes, and high blood pressure. AT 85. In a decision dated July 12,
                                                       1
         Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 2 of 10


 1   2018, the ALJ determined that plaintiff was not disabled.1 AT 21-29. The ALJ made the

 2   following findings (citations to 20 C.F.R. omitted):

 3                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2020.
 4
                    2. The claimant has not engaged in substantial gainful activity since
 5                  May 30, 2015, the alleged onset date.
 6                  3. The claimant has the following severe impairments: degenerative
                    disc disease and insulin dependent diabetes mellitus.
 7
                    4. The claimant does not have an impairment or combination of
 8                  impairments that meets or medically equals one of the listed
                    impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 9
                    5. After careful consideration of the entire record, the undersigned
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 3 of 10


 1                   finds that the claimant has the residual functional capacity to perform
                     a wide range of medium work. The claimant can lift and/or carry and
 2                   push and/or pull up to 25 pounds frequently and 50 pounds
                     occasionally. Further, he can sit for up to 6 hours in an 8-hour
 3                   workday and stand and/or walk for up to 6 hours in an 8-hour
                     workday. However, the claimant can never climb ladders, ropes, and
 4                   scaffolds, but can occasionally climb ramps and stairs. In addition,
                     he can never work around moving dangerous machinery or
 5                   unprotected heights.

 6                   5. The claimant is capable of performing past relevant work as a
                     tractor-trailer driver, wine pasteurizer, and winery worker. This
 7                   work does not require the performance of work-related activities
                     precluded by the claimant’s maximum residual functional capacity.
 8
                     7. The claimant has not been under a disability, as defined in the
 9                   Social Security Act, from May 30, 2015, through the date of this
                     decision.
10

11   AT 24-29.

12   ISSUES PRESENTED

13           Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

14   disabled: (1) the ALJ erred in evaluating multiple doctors’ medical opinions such that the RFC is

15   not supported by substantial evidence; (2) the ALJ erred in evaluating the vocational expert’s

16   testimony; and (3) the ALJ improperly discounted plaintiff’s credibility based on his reported

17   daily activities.

18   LEGAL STANDARDS

19           The court reviews the Commissioner’s decision to determine whether (1) it is based on

20   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

21   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

22   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

23   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

24   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

25   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

26   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

27   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

28   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one
                                                        3
        Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 4 of 10


 1   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 2          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 3   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 4   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 5   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

 6   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

 7   administrative findings, or if there is conflicting evidence supporting a finding of either disability

 8   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

 9   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

10   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

11   ANALYSIS

12          A. Residual Functional Capacity

13          The ALJ determined that plaintiff could perform “a wide range of medium work” and that

14   he could lift, carry, push or pull up to 25 pounds frequently and 50 pounds occasionally. AT 24-

15   25. Plaintiff contends that all four doctors who opined on his functioning stated that he should

16   not lift more than 25 pounds, and that the ALJ erroneously based the RFC on his lay opinion that

17   plaintiff could occasionally lift 50 pounds.

18          Social Security Ruling 96-8p sets forth the policy interpretation of the Commissioner for

19   assessing residual functional capacity. SSR 96-8p. Residual functional capacity is what a person

20   “can still do despite [the individual’s] limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a) (2003);
21   see also Valencia v. Heckler, 751 F.2d 1082, 1085 (9th Cir. 1985) (residual functional capacity

22   reflects current “physical and mental capabilities”). RFC is assessed based on the relevant

23   evidence in the case record, including the medical history, medical source statements, and

24   subjective descriptions and observations made by the claimant, family, neighbors, friends, or

25   other persons. 20 C.F.R. §§ 404.1545(a)(1), 404.1545(a)(3). When assessing RFC, the ALJ must

26   consider the claimant’s “ability to meet the physical, mental, sensory, and other requirements of
27   work[.]” 20 C.F.R. §§ 404.1545(a)(4).

28   ////
                                                        4
        Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 5 of 10


 1            1. Dr. Rhee

 2            Plaintiff was in his mid-50s and working as a machinery operator at a winery when he was

 3   injured on the job in July 2014. AT 25, 29, 253. As set forth in the ALJ’s decision, treating

 4   physician Dr. James Rhee “provided several work status letters dated from July 2014 limiting the

 5   claimant to varying ranges of work throughout his treatment.” AT 27, citing AT 324-392.

 6            At first, Dr. Rhee opined that plaintiff could carry 5 to 10 pounds, but by September 2014,

 7   “his lifting and carrying restrictions were upgraded to 10 to 20 pounds, and again to 15 to 25

 8   pounds the following month.” AT 27, citing AT 371-376. “[Dr. Rhee’s opined] restrictions

 9   fluctuated around this range through January 2015, with a trial return to full duty in March 2015.

10   The claimant reported aggravation of his symptoms at full duty, so [in April 2015, shortly before

11   the alleged disability onset date of May 30, 2015,] Dr. Rhee assigned permanent and stationary

12   limitations of lifting and carrying 20 to 25 pounds.” AT 27, citing AT 345-346 (emphasis added).

13   “These assessments are given little weight,” the ALJ wrote, “because they vary significantly in a

14   short period of time” and therefore “are of minimal probative value as they relate to the entire

15   period.” AT 27.

16            In March 2017, Dr. Rhee “stated that [plaintiff] may be disabled from his original line of

17   work, but he declined to state that he was disabled from all work.” AT 27, citing AT 407. This

18   opinion failed to provide specific functional limitations. See AT 27.

19            “Next, Dr. Rhee provided a medical source statement in May 2017. He opined that the

20   claimant could lift and carry 20 to 25 pounds occasionally” and had various other functional
21   limitations. AT 27, citing AT 400-402. The ALJ gave this opinion “little weight because there is

22   no support in the record for limitations in manipulations or cervical spine maneuvering in 2017.”

23   AT 28.

24            2. Dr. Renbaum

25            The ALJ noted in his decision that, in December 2015, plaintiff underwent an orthopedic

26   evaluation performed by qualified medical examiner (QME) Dr. Joel Renbaum. AT 28, citing
27   AT 468-476.

28   ////
                                                        5
       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 6 of 10


 1                  Dr. Renbaum interviewed the claimant and performed an
                    examination, but indicated that he had no access to medical records.
 2                  ...

 3                  Based on the examination, Dr. Renbaum diagnosed thoracic strain
                    and lumbosacral strain with radicular pain. He opined that the
 4                  claimant was permanent and stationary at the time of examination . .
                    . and was precluded from repetitive bending or stooping and from
 5                  pushing, pulling, or lifting more than 15 pounds. Accordingly, Dr.
                    Renbaum opined that he was incapable of resuming his customary
 6                  work activities.

 7                  Then, in late March 2016, Dr. Renbaum completed a form indicating
                    that the claimant could return to work with restrictions. Specifically,
 8                  he opined that the claimant could stand, walk, and sit for two to four
                    hours; climb, forward bend, kneel, crawl, and twist for one to two
 9                  hours; and keyboard for six to eight hours. Finally he opined that the
                    claimant could not lift or carry more than 15 pounds at the height of
10                  the shoulders for more than two hours.

11   AT 28 (emphasis added), citing AT 468-476.

12          The ALJ gave Dr. Renbaum’s 2015 and 2016 opinions little weight “because the

13   limitations assessed are not supported by minimal findings on physical examination as discussed

14   above.” AT 28.

15          3. Agency Medical Consultants

16          The ALJ next assessed the opinions of State agency medical consultants, Dr. L. DeSouza

17   and Dr. Leslie Arnold, who “opined that the claimant could perform a reduced range of medium

18   work with modified lifting and carrying restrictions to 25 pounds occasionally and 20 or 25

19   pounds frequently with additional postural limitations.” AT 28 (emphasis added), citing AT 59-

20   82, 85-110.

21          “These opinions are given only some weight because they are only partially supported by

22   the record and are generally more restrictive than the objective and other evidence necessitate.

23   Therefore, more weight is not appropriate,” the ALJ concluded.

24          4. Analysis

25          Plaintiff argues that none of the medical opinions supported a finding that he could lift,

26   carry, push or pull up to 50 pounds occasionally, as set forth in the RFC.

27          In 2015 and again in 2017, treating physician Dr. Rhee opined that plaintiff was limited to

28   lifting and carrying 20 to 25 pounds. No physician who examined plaintiff or his medical record
                                                       6
       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 7 of 10


 1   found that he could lift or carry more than 25 pounds, occasionally or at all. To the contrary,

 2   examining physician Dr. Renbaum found plaintiff capable of carrying only 15 pounds for no

 3   more than two hours. Thus, Dr. Rhee’s opinions limiting plaintiff to 20 to 25 pounds are

 4   uncontradicted as to this limitation.

 5          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

 6   considering its source, the court considers whether (1) contradictory opinions are in the record,

 7   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

 8   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

 9   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be

10   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at

11   830. While a treating professional’s opinion generally is accorded superior weight, if it is

12   contradicted by a supported examining professional’s opinion (e.g., supported by different

13   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

14   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

15   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

16   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,

17   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a

18   non-examining professional, without other evidence, is insufficient to reject the opinion of a

19   treating or examining professional. Lester, 81 F.3d at 831.

20          The ALJ was required to supply “clear and convincing” reasons to reject the
21   uncontradicted opinions of treating physician Dr. Rhee. However, the ALJ’s decision does not

22   specifically explain why he rejected Dr. Rhee’s opined weight limitations, which stayed

23   essentially the same (20 to 25 pounds) between April 2015 (around the time of the alleged onset

24   date) to May 2017. See AT 27-28.

25          The ALJ discounted Dr. Rhee’s May 2017 opinion on plaintiff’s functional limitations for

26   the following reason: “[T]here is no support in the record for limitations in manipulations or
27   cervical spine maneuvering in 2017.” AT 28. However, in a March 2017 progress note, Dr. Rhee

28   noted that plaintiff had a reduced range of motion with mild restriction of lumbar flexion and
                                                       7
       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 8 of 10


 1   “may be disabled from his original line of work,” though not necessarily for “all forms of work.”

 2   AT 407. He diagnosed plaintiff with “chronic low back pain from a low-speed motor vehicle

 3   accident, having limited relief after L5-S1 facet joint injections.” AT 407. Contrary to the ALJ’s

 4   reasoning, there was some record support for spinal limitations in 2017.

 5          Having reviewed the parties’ arguments and the record, the undersigned concludes that the

 6   ALJ impermissibly relied on his lay opinion in determining that plaintiff could occasionally lift

 7   50 pounds at work. See Tawnya T. v. Saul, 2019 WL 4422680, at *2 (C.D. Cal. July 9, 2019) (“It

 8   appears that, having rejected all the medical opinions, the ALJ formulated his own opinion as to

 9   the impact of Plaintiff’s medical condition on her ability to function. Although an ALJ need not

10   adopt the RFC opined by any particular physician, he must base his finding on some competent

11   evidence. Here, the ALJ impermissibly substituted his own opinion for that of the physicians.”);

12   Banks v. Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (“An ALJ cannot arbitrarily

13   substitute his own judgment for competent medical opinion . . . and must not succumb to the

14   temptation to play doctor and make . . . independent medical findings.”).

15          The undersigned further concludes that the error was not harmless. Based on an RFC for

16   a wide range of medium work, the ALJ found plaintiff could perform his prior job “as a tractor-

17   trailer driver, wine pasteurizer, and winery worker.” AT 29. Plaintiff’s Disability Report

18   indicates that, in the course of his job as a winery worker, he “carried boxes with [ch]emicals for

19   the crops,” frequently lifting 25 pounds and, at times, up to 50 pounds. AT 246. His Work

20   History Report indicates that he carried up to 60 pounds, and that his job included driving
21   machinery and handling grape vines several hours a day. AT 254. Given that the 50-pound

22   weight limit in the RFC was not supported by substantial evidence, it is not at all clear that

23   plaintiff could perform his previous work, as the ALJ concluded, and the ALJ made no alternative

24   findings that plaintiff could perform other, less physically demanding jobs available in the

25   national economy.

26          Based on the foregoing, the undersigned concludes that plaintiff is entitled to summary
27   judgment because the RFC was not supported by substantial evidence. The court does not reach

28   the remaining issues.
                                                        8
       Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 9 of 10


 1   CONCLUSION

 2          With error established, the court has the discretion to remand or reverse and award

 3   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

 4   under the “credit-as-true” rule for an award of benefits where:

 5                  (1) the record has been fully developed and further administrative
                        proceedings would serve no useful purpose; (2) the ALJ has
 6
                        failed to provide legally sufficient reasons for rejecting evidence,
 7                      whether claimant testimony or medical opinion; and (3) if the
                        improperly discredited evidence were credited as true, the ALJ
 8                      would be required to find the claimant disabled on remand.
 9

10   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

11   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

12   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

13   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

14   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

15   proceedings would serve no useful purpose, it may not remand with a direction to provide

16   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

17   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

18   proper approach is to remand the case to the agency.”).

19          Here, the record as a whole creates serious doubt as to whether the claimant was, in fact,

20   disabled during the relevant period. On remand, the ALJ is free to develop the record as needed,

21   including asking a vocational expert hypothetical questions about available jobs based on a

22   revised RFC. The court expresses no opinion regarding how the evidence should ultimately be

23   weighed, and any ambiguities or inconsistencies resolved, on remand. The court also does not

24   instruct the ALJ to credit any particular opinion or testimony. The ALJ may ultimately find

25   plaintiff disabled during the entirety of the relevant period; may find plaintiff eligible for some

26   type of closed period of disability benefits; or may find that plaintiff was never disabled during

27   the relevant period, provided that the ALJ’s determination complies with applicable legal

28   standards and is supported by the record as a whole.
                                                        9
      Case 2:19-cv-01801-CKD Document 23 Filed 12/02/20 Page 10 of 10


 1            For the reasons stated herein, this matter will be remanded under sentence four of 42

 2   U.S.C. § 405(g) for further administrative proceedings.

 3            For the reasons stated herein, IT IS HEREBY ORDERED that:

 4            1. Plaintiff’s motion for summary judgment (ECF No. 19) is granted;

 5            2. The Commissioner’s cross-motion for summary judgment (ECF No. 20) is denied; and

 6            3. The matter is remanded for further proceedings consistent with this order.

 7   Dated: December 2, 2020
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15
     2/cortez1801.ssi.ckd
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       10
